Citation Nr: 1524984	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in February 2010. 


FINDING OF FACT

In an October 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claim of entitlement to service connection for hepatitis C is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.
 
In the present case, the Veteran withdrew his appeal with regard to his entitlement to service connection for hepatitis C, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), this claim no longer exists.


ORDER

The appeal as to the Veteran's entitlement to service connection for hepatitis C is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


